Order entered February 2, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00078-CR

                          JUSTIN COLE DRYMAN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court At Law No. 1
                                Kaufman County, Texas
                          Trial Court Cause No. 12CL-0355

                                         ORDER
      Appellant’s January 16, 2015 motion to extend the time to file appellant’s notice of

appeal is GRANTED.

       Appellant’s notice of appeal is DEEMED timely filed on the date of this order.



                                                   /s/   LANA MYERS
                                                         JUSTICE